Citation Nr: 1409665	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  The Veteran died in April 2005; the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the appellant's claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

The appellant claims the Veteran was exposed to herbicides in the Republic of Vietnam during his period of active duty service, and that this exposure led to the causes of the Veteran's death.  In connection with her claim to reopen, the appellant submitted a letter received from the National Personnel Records Center in response to a congressional inquiry made on her behalf.  The letter stated that, although the Veteran's records did not show service in Southeast Asia, it was possible that the Veteran had temporary duty in Southeast Asia that was not reflected in the record.  It went on to state that, if applicable, information on temporary duty might be obtained through the U.S. Armed Services Center for Research of Unit Records.  As the record does not reflect attempts to locate any temporary duty records, the Board finds that a remand is required so that VA may conduct this additional development.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  After requesting any additional needed information from the Appellant, attempt to obtain from the appropriate repository any available records documenting any periods of temporary duty in Vietnam the Veteran may have had during his active duty service.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the appellant notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After completing the action requested above, and any other development deemed necessary by the AOJ, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


